Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  154002 & (14)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellee,                                                                           Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 154002
                                                                    COA: 331573
                                                                    Wayne CC: 09-002410-FC
  VICTOR LEON WILSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 6, 2016 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2017
         d0619t
                                                                               Clerk